As filed with the Securities and Exchange Commission on May 25, 2012 Registration No. 333-180688 UNITED STATESSECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT NO. 2 TO F ORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 COSÌ, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction ofincorporation or organization) 06-1393745 (I.R.S. Employer Identification Number) 1751 Lake Cook RoadDeerfield, Illinois 60015(847) 597-8800 (Address, including zip code, and telephone number, including area code of principal executive offices) Carin L. StutzChief Executive OfficerCosì, Inc.1751 Lake Cook Road, Suite 600Deerfield, Illinois 60015(847) 597-8800 (Name, address, including zip code, and telephone number, including area code, of agent for service) Please send copies of all communications to: Dennis J. Block, Esq.Greenberg Traurig, LLPThe MetLife Building200 Park AvenueNew York, New York 10166(212) 801-9200 Approximate date of commencement of proposed sale to the public : As soon as practicable after the Registration Statement is declared effective. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. £ If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement under the earlier effective registration statement for the same offering. £ If this form is a post effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer £ Accelerated Filer £ Non-accelerated filer £ (Do not check if smaller reporting company) Smaller Reporting Company S (Cover continued on next page) The Registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Security and Exchange Commission, acting pursuant to said section 8(a), may determine. CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to beregistered Proposedmaximum offeringprice per unit Proposedmaximum aggregateoffering price Amount ofregistration fee Common Stock, par value $0.01 per share   15,000,000 1,719 Non-transferable Subscription Rights to purchase common stock    (3) Total 1,719 (1) This registration statement relates to: (a) non-transferable subscription rights to purchase common stock of the Registrant, which subscription rights are to be distributed to holders of the Registrants common stock; and (b) the shares of common stock deliverable upon the exercise of the non- transferable subscription rights pursuant to the rights offering. Represents the gross proceeds from the assumed exercise of all non-transferable subscription rights to be distributed. Pursuant to Rule 457(g) of the Securities Act of 1933, no separate registration fee is required for the rights because the rights are being registered in the same registration statement as the common stock of the Registrant underlying the rights. Registration fee paid upon initial filing of this Registration Statement on April 12, 2012. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is prohibited. SUBJECT TO COMPLETION, DATED MAY 25, 2012 PROSPECTUS Subscription Rights to Purchase up to 23,076,923 Sharesof Common Stock at $0.65 per Full Share We are distributing, at no charge, to holders of our common stock non-transferable subscription rights to purchase up to 23,076,923 shares of our common stock. You will receive one subscription right for each share of common stock owned at 5:00 p.m., New York City time, on May 24, 2012. Each subscription right will entitle you to purchase 0.4357 shares of our common stock at a subscription price of $0.65 per full share, which we refer to as the basic subscription privilege. The per share price was determined by our board of directors after a review of recent historical trading prices of our common stock and the closing sales price of our common stock on May 3, 2012, the last trading day prior to the announcement of the subscription price. The closing price of our common stock on May 3, 2012 was $0.94. If you fully exercise your basic subscription privilege and other stockholders do not fully exercise their basic subscription privileges, you may also exercise an over-subscription right to purchase additional shares of common stock that remain unsubscribed at the expiration of the rights offering, subject to the availability and pro rata allocation of shares among persons exercising this over-subscription right. If all the rights were exercised, the total purchase price of the shares offered in this rights offering would be $15 million. In no event may a stockholder exercise subscription and over-subscription privileges to the extent that such exercise would result in the stockholder owning more than 19.9% of our issued and outstanding common stock after giving effect to such stockholders purchase under the basic subscription privilege and the over-subscription privilege. The subscription rights will expire if they are not exercised by 5:00 p.m., New York City time, on June 30, 2012, unless we extend the rights offering period. We have the option to extend the rights offering and the period for exercising your subscription rights for a period not to exceed 30 days, although we do not presently intend to do so. You should carefully consider whether to exercise your subscription rights prior to the expiration of the rights offering. All exercises of subscription rights are irrevocable, even if the rights offering is extended by our board of directors. However, if we amend the rights offering to allow for an extension of the rights offering for a period of more than 30 days or make a fundamental change to the terms set forth in this prospectus, you may cancel your subscription and receive a refund of any money you have advanced. All of our executive officers and outside directors have agreed to purchase shares that are subject to their basic subscription privilege, at the same subscription price offered to stockholders, for an aggregate commitment of $933,930 (which represents, for our Executive Chair, CEO & President, one other executive officer, and each of our outside directors, the full amount of shares subject to his or her basic subscription rights). In addition, our Executive Chair, CEO & President, one other executive officer, and two of our outside directors have agreed to purchase, at the same subscription price offered to stockholders, shares that would otherwise be available for purchase by them pursuant to the exercise of their over-subscription privileges in an aggregate amount equal to $713,380. The total amount of commitments by these directors and executive officers is $1,647,310. The participation by the officers and directors will be accomplished through a private placement evidenced by purchase agreements with such parties. Please see The Rights Offering - Purchase Agreements with Directors and Executive Officers. Our board of directors is making no recommendation regarding your exercise of the subscription rights. The subscription rights may not be sold, transferred or assigned and will not be listed for trading on the NASDAQ Global Market or any stock exchange or market or on the OTC Bulletin Board. Our board of directors may cancel the rights offering at any time prior to the expiration of the rights offering for any reason. In the event the rights offering is cancelled, all subscription payments received by the subscription agent will be returned, without interest, as soon as practicable. The shares of common stock are being offered directly by us without the services of an underwriter or selling agent. Shares of our common stock are traded on the NASDAQ Global Market (Nasdaq) under the symbol COSI. On May 22, 2012, the closing sales price for our common stock was $0.88 per share. The shares of common stock issued in the rights offering will also be listed on Nasdaq under the same symbol. The exercise of your subscription rights for shares of our common stock involves risks. See Risk Factors beginning on page 14 of this prospectus as well as the risk factors and other information in any documents we incorporate by reference into this prospectus to read about important factors you should consider before exercising your subscription rights. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is [ ], 2012 TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 QUESTIONS AND ANSWERS RELATING TO THE RIGHTS OFFERING 2 THE RIGHTS OFFERING 9 RISK FACTORS 14 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 20 USE OF PROCEEDS 21 CAPITALIZATION 22 DILUTION 23 THE RIGHTS OFFERING 23 MATERIAL U.S. FEDERAL INCOME TAX CONSEQUENCES 34 MARKET INFORMATION 38 DIVIDEND HISTORY 38 DESCRIPTION OF CAPITAL STOCK 39 DESCRIPTION OF SUBSCRIPTION RIGHTS 44 PLAN OF DISTRIBUTION 46 LEGAL MATTERS 46 EXPERTS 46 INCORPORATION BY REFERENCE 47 AVAILABLE INFORMATION 47 DISCLOSURE OF COMMISSION ON INDEMNIFICATION FOR SECURITIES ACT LITIGATION 47 As permitted under the rules of the Securities and Exchange Commission, or the SEC, this prospectus incorporates important business information about Così, Inc. that is contained in documents that we file with the SEC, but that are not included in or delivered with this prospectus. You may obtain copies of these documents, without charge, from the website maintained by the SEC at www.sec.gov, as well as other sources. See Where You Can Find Additional Information in this prospectus. You should rely only on the information contained in or incorporated by reference into this prospectus. We have not authorized anyone to provide you with additional or different information from that contained in or incorporated by reference into this prospectus. You should assume that the information contained in or incorporated by reference into this prospectus is accurate only as of any date on the front cover of this prospectus or the date of the document incorporated by reference, as applicable, regardless of the time of delivery of this prospectus or any exercise of the subscription rights. Our business, financial condition, results of operations and prospects may have changed since those dates. We are not making an offer of these securities in any state where the offer is not permitted. i PROSPECTUS SUMMARY This summary highlights information contained in or incorporated by reference into this prospectus. This summary may not contain all of the information that you should consider before deciding whether or not you should exercise your subscription rights. You should carefully read this prospectus, including the documents incorporated by reference, which are described under the heading Incorporation by Reference in this prospectus. References in this prospectus to Così, the Company, we, us and our refer to Così, Inc., and its consolidated subsidiaries. Our Business We are a company that owns, operates and franchises fast casual (or premium convenience) restaurants which sell high-quality made-to-order hot and cold sandwiches on its signature crackly-crust flatbread, freshly-tossed salads, fresh soups, flatbread pizzas, Squagels
